Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, including claims 1-10 in the reply filed on 05/09/2022 is acknowledged. The traversal is on the ground(s) that it should be no undue burden on the Examiner to consider all claims in the single application. This is not found persuasive because the product as claimed can be made by another and materially different process. For instance, the product as claimed can not necessarily requires an opening in the external contact or instead of providing an opening in the external contact, a separate external contact can be formed. It is noted that these species are mutually exclusive. Moreover, the search is not coextensive as evidenced by different search for different species/ inventions. Therefore, the search and examination of the entire application would place a serious burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL. Accordingly, claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,699,976 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1 and 3 are anticipated by claims 1-10 of the patent; therefore, it is not patentably distinct from claims 1-10 of the patent. See the Table shown below:
Application Claims
Patented claims
Claim 1
Anticipated by patented claims 1 and 10
Note: plurality of terminals equivalent to the claimed limitation of “external contact” and magnetic field senor equivalent to the claimed limitation of “current sensor”
Claim 3
Anticipated by patented claim 4


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Babulano et al. (U.S. 2016/0377689 A1, hereinafter to Babulano) in view of Hattori et al. (U.S. 2019/0089240 A1, hereinafter refer to Hattori).
Regarding Claim 1: Babulano discloses a power semiconductor module (see Babulano, Fig.14B as shown below and ¶ [0003]- ¶ [0004]), comprising: 

    PNG
    media_image1.png
    272
    548
    media_image1.png
    Greyscale

a power semiconductor chip (102) (see Babulano, Fig.14B as shown above);  
an external contact (106) electrically coupled to the power semiconductor chip (102), the external contact (106) being configured to carry an alternating current (note: ordinary skill in the art recognize that magnetic field is produced due to the result of altermatic current flow) and the external contact (106) comprising an opening (see Babulano, Fig.14B as shown above and ¶ [0057]- ¶ [0060]); and 
a current sensor (104) assembly comprising a current sensor (104, note magnetic field sensor 104 is equvalent to the claimed current sensor because it measurs accurately current flow through the source or drain of the power MOSFET by positioning the magnetic field sensor 104 in close proximity to the source or drain current pathway of the device) and being at least partially arranged in the opening, the current sensor (104) being configured to measure the alternating current (see Babulano, Fig.14B as shown above and ¶ [0057]- ¶ [0060]).  
Babulano is silent upon explicitly disclosing wherein an opening in the external contact.
Before effective filing date of the claimed invention the disclosed opening were known to be formed in the external contact in order to improve on the precision with which the current value is detected by the current detection circuit.
For support see Hattori, which teaches wherein an opening in the external contact (36/37) (see Hattori, Fig.11 as shown below and ¶ [0034]- ¶ [0037]).

    PNG
    media_image2.png
    572
    830
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Babulano and Hattori to enable an opening in the external contact (36/37) as taught by Hattori in order to improve on the precision with which the current value is detected by the current detection circuit  (see Hattori, Fig.11 as shown above and ¶ [0034]- ¶ [0037]).
Regarding Claim 2: Babulano as modified teaches a power semiconductor module as set forth in claim 1 as above. The combination of Babulano and Hattori further teaches wherein the current sensor assembly (104) is arranged perpendicular to the external contact (106) (see Babulano, Fig.14B as shown above).   
Regarding Claim 3: Babulano as modified teaches a power semiconductor module as set forth in claim 1 as above. The combination of Babulano and Hattori further teaches wherein the external contact (106) is arranged in a plane, and wherein the current sensor assembly (104) comprises at least two sensor elements (104a/104b) that are arranged above and below the plane, respectively (see Babulano, Fig.14B as shown above).   
Regarding Claim 7: Babulano as modified teaches a power semiconductor module as set forth in claim 1 as above. The combination of Babulano and Hattori further teaches wherein a first carrier (100) on which the power semiconductor chip (102) is mounted (see Babulano, Fig.14B as shown above); and 
an encapsulant (117) encapsulating at least part of the first carrier (100) and the current sensor assembly (104) (see Babulano, Fig.14B as shown above).
Regarding Claim 8: Babulano as modified teaches a power semiconductor module as set forth in claim 1 as above. The combination of Babulano and Hattori further teaches wherein a first carrier (100) on which the power semiconductor chip (102) is mounted (see Babulano, Fig.14B as shown above); 
a first encapsulant (117) encapsulating at least part of the first carrier (100) (see Babulano, Fig.14B as shown above); and 
a second encapsulant (117, note: the separable first and second encapsulate is obvious over the integral encapsulating layer 117 because making separable encapsulant layers is not sufficient by itself to patentably distinguish over an otherwise integral encapsulat unless there are new or unexpected results) encapsulating the current sensor assembly (104) (see Babulano, Fig.14B as shown above and Fig.20). 
Regarding Claim 9: Babulano as modified teaches a power semiconductor module as set forth in claim 8 as above. The combination of Babulano and Hattori further teaches wherein the second encapsulant (117) is mounted on the first encapsulant (117) using a screw, a rivet or glue (117) (note: the separable first, second encapsulate, and glue layer is obvious over the integral encapsulating layer 117 because making separable encapsulant layers is not sufficient by itself to patentably distinguish over an otherwise integral encapsulat unless there are new or unexpected results) (see Babulano, Fig.14B as shown above and Fig.20).
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al. (WO 2019/117119 A1, hereinafter to Tajima) in view of Hattori et al. (U.S. 2019/0089240 A1, hereinafter refer to Hattori).
WO 2019/117119 A1 (hereinafter refer to Tajima) is relied upon solely for the English language translation of WO 2019/117119 A1. 
Regarding Claim 1: Tajima discloses a power semiconductor module (see Tajima, Fig.8 as shown below and abstract), comprising: 

    PNG
    media_image3.png
    374
    779
    media_image3.png
    Greyscale

a power semiconductor chip (1170) (see Tajima, Fig.8 as shown above); 
an external contact (1181) electrically coupled to the power semiconductor chip (1170), the external contact being configured to carry an alternating current and the external contact (1181) (note: current sensors 1200, 1201 and 1202 disposed above or below AC busbar electrodes 1180, 1181 and 1182, respectively, and detect the magnitude of the current flowing through AC busbar electrodes 1180, 1181 and 1182) comprising an opening (see Tajima, Fig.8 as shown above and pages.2-3); and 
a current sensor (1201) assembly comprising a current sensor (1201) and being at least partially arranged in the opening, the current sensor (1201) being configured to measure the alternating current (note: current sensors 1200, 1201 and 1202 disposed above or below AC busbar electrodes 1180, 1181 and 1182, respectively, and detect the magnitude of the current flowing through AC busbar electrodes 1180, 1181 and 1182) (see Tajima, Fig.8 as shown above and pages.2-3).
Tajima is silent upon explicitly disclosing wherein an opening in the external contact. 
Before effective filing date of the claimed invention the disclosed opening were known to be formed in the external contact in order to improve on the precision with which the current value is detected by the current detection circuit.
For support see Hattori, which teaches wherein an opening in the external contact (36/37) (see Hattori, Fig.11 as shown below and ¶ [0034]- ¶ [0037]).

    PNG
    media_image2.png
    572
    830
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Tajima and Hattori to enable an opening in the external contact (36/37) as taught by Hattori in order to improve on the precision with which the current value is detected by the current detection circuit  (see Hattori, Fig.11 as shown above and ¶ [0034]- ¶ [0037]).
Regarding Claim 2: Tajima as modified teaches a power semiconductor module as set forth in claim 1 as above. The combination of Tajima and Hattori further teaches wherein the current sensor (1201/32) assembly is arranged perpendicular to the external contact (1181/36/37) (see Tajima, Fig.8 as shown above and see Hattori, Fig.11 as shown above).  
Regarding Claim 4: Tajima as modified teaches a power semiconductor module as set forth in claim 1 as above. The combination of Tajima and Hattori further teaches wherein a first carrier (1331/1011/1321) (see Tajima, Fig.8 as shown above); and 
a second carrier (1012/1313/1315) comprising driver circuitry (1150/1160), the driver circuitry (1150/1160) being configured to drive the power semiconductor chip (1170) (see Tajima, Fig.8 as shown above), 
wherein the power semiconductor chip (1170) and the external contact (1181) are arranged on the first carrier (1331/1011/1321) (see Tajima, Fig.8 as shown above), 1012-2798 / 201951349 US23 
wherein the current sensor assembly (1201) is arranged between the first carrier (1331/1011/1321) and the second carrier (1012/1313/1315) (see Tajima, Fig.8 as shown above). 
Regarding Claim 5: Tajima as modified teaches a power semiconductor module as set forth in claim 4 as above. The combination of Tajima and Hattori further teaches wherein the current sensor assembly (1201) is coupled to the second carrier (1012/1313/1315) by a solder joint or a press fit connection (note: patentability of a product does not depend on its method of production) (see Tajima, Fig.8 as shown above).  
Regarding Claim 6: Tajima as modified teaches a power semiconductor module as set forth in claim 4 as above. The combination of Tajima and Hattori further teaches wherein the current sensor assembly (32) comprises an electrically conductive carrier carrying the current sensor (32) and at least one passive electrical component (33) (see Hattori, Fig.11 as shown above).
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al. (WO 2019/117119 A1, hereinafter to Tajima) and Hattori et al. (U.S. 2019/0089240 A1, hereinafter refer to Hattori) as applied to claim 1 above, and further in view of Suzuki et al. (U.S. 2021/0167770 A1, hereinafter refer to Suzuki).
WO 2019/117119 A1 (hereinafter refer to Tajima) is relied upon solely for the English language translation of WO 2019/117119 A1. 
Regarding Claim 10: Tajima as modified teaches a power semiconductor module as applied to claim 1 above. The combination of Tajima and Hattori is silent upon explicitly disclosing wherein a memory unit configured to store calibration parameters of the current sensor assembly and/or electrical performance data of the power semiconductor module.
Before effective filing date of the claimed invention the disclosed power semiconductor module were known to include memory unit configured to store calibration parameters of the current sensor assembly and/or electrical performance data of the power semiconductor module.
For support see Suzuki, which teaches memory unit (40) configured to store calibration parameters of the current sensor assembly (50) and/or electrical performance data of the power semiconductor module (1) (see Suzuki, Figs.1-3 and ¶ [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Tajima, Hattori, and Suzuki to enable power semiconductor module (1) include memory unit (40) as taught by Suzuki in order to configur to store calibration parameters of the current sensor assembly and/or electrical performance data of the power semiconductor module (see Suzuki, Figs.1-3 and ¶ [0003]).
Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896